               Case 3:18-cv-00527-LRH-WGC Document 27 Filed 05/07/19 Page 1 of 4



1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7

8

9    HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:18-cv-00527-LRH-WGC
10                                              )
                       Plaintiff,               ) STIPULATION AND ORDER FOR ENTRY
11                                              ) OF PRELIMINARY INJUNCTION
           vs.                                  )
12                                              )
     KENNETH CANNATA,                           )
13
                                                )
                       Defendant.               )
14
                                                )
15                                              )

16             Plaintiff HP TUNERS, LLC (“HPT”), by and through its undersigned legal counsel, and
17   Defendant KENNETH CANNATA (“Cannata”), by and through his undersigned legal counsel,
18   hereby request that this Court enter an Order approving this Stipulation relating to HPT’s
19   Emergency Motion for Temporary Restraining Order and Preliminary Injunction and
20   Consolidated Memorandum in Support [ECF No. 19] (the “Emergency Motion”).
21                                             RECITALS
22             WHEREAS, HPT filed its Emergency Motion on April 23, 2019 requesting that the Court
23   enter a temporary restraining order and preliminary injunction enjoining Cannata from engaging
24   in certain conduct relative to confidential and proprietary information belonging to HPT;
25




      Page 1
               Case 3:18-cv-00527-LRH-WGC Document 27 Filed 05/07/19 Page 2 of 4



1              WHEREAS, this Court entered its Order [ECF No. 25] (“TRO”) on April 24, 2019 in
2    which it granted in part and denied in part, without prejudice, the relief requested by HPT through
3    the Emergency Motion; and
4              WHEREAS, Cannata generally denies the allegations asserted against him in HPT’s
5    Emergency Motion but has reached an agreement with HPT to extend the TRO as a preliminary
6    injunction upon the terms and conditions set forth herein.
7                                                 STIPULATION
8              NOW THEREFORE, in consideration of the foregoing recitals, HPT and Cannata hereby
9    stipulate and agree as follows:
10             1)    The TRO is hereby extended as a preliminary injunction to remain effective as
11   against Cannata until such time as this Court may order that such preliminary injunction be
12   modified or vacated.
13             2)    For so long as this preliminary injunction remains in effect, Cannata, his agents,
14   and any persons acting in concert with him (including but not limited to Kevin Sykes-Bonnett),
15   shall not and are hereby ENJOINED from the following activities:
16                   a. Releasing any confidential or proprietary intellectual property belonging to HP
17                       Tuners to the public;
18                   b. Releasing or selling any products or services that have been developed using
19                       HP Tuners’ proprietary code, including “the hardware device developed by
20                       [Cannata] in connection with the Syked ECU Tuning, Inc. software solution”;
21                   c. Releasing or selling any products or software based on or derived from HP
22                       Tuners’ software or products;
23                   d. Developing, planning, designing, researching, or, in any way creating any
24                       software or hardware based on or derived from HP Tuners’ proprietary
25                       intellectual property;




      Page 2
               Case 3:18-cv-00527-LRH-WGC Document 27 Filed 05/07/19 Page 3 of 4



1                    e. Destroying, selling, concealing, or modifying any electronic storage devices,
2                       including but not limited to USB flash drives, mobile phones, servers, FTP
3                       servers, computers, hard drives, and solid-state drives that they have used since
4                       January 1, 2016;
5                    f. Destroying, concealing, or modifying any communications received from
6                       Syked ECU Tuning, Inc., Kevin Sykes-Bonnett, and John Martinson, since
7                       January 1, 2016; and
8                    g. Destroying, selling, concealing, or modifying any of HP Tuners’ proprietary
9                       intellectual property that may be in their possession, including hardware
10                      devices and physical documents.
11             3)    The $5,000 bond posted with the Clerk of Court shall be returned to HPT, and no
12   additional security shall be required as a condition of the entry of an order approving this
13   Stipulation.
14             4)    The entry of an order approving this Stipulation shall fully resolve HPT’s
15   Emergency Motion without prejudice to HPT’s rights to seek to modify this preliminary injunction
16   or to seek other injunctive relief through the filing of a separate motion.
17             5)    By entering into this Stipulation and consenting to the entry of this preliminary
18   injunction, Cannata does not admit any wrongdoing of any kind or waive any right or defense
19   related to the matters addressed in this Stipulation, the TRO, or HPT’s Emergency Motion.
20             6)    Either HPT or Cannata may petition the Court to modify or vacate this preliminary
21   injunction at any time.
22             7)    In the event that either party files a motion requesting that the Court modify or
23   vacate this preliminary injunction, the Court shall schedule a hearing to consider such motion to
24   take place at the Court’s earliest available hearing date on not less than thirty (30) days’ notice.
25             8)    The parties consent to the entry of an order approving this Stipulation.




      Page 3
              Case 3:18-cv-00527-LRH-WGC Document 27 Filed 05/07/19 Page 4 of 4



1             DATED this 7th day of May, 2019.
2      LEE HIGH, LTD.                            KOLESAR & LEATHAM
3
       /s/ Elizabeth High, Esq.                  /s/ Bart K. Larsen, Esq.
4
       CECILIA LEE, ESQ.                         BART K. LARSEN, ESQ.
5
       ELIZABETH HIGH, ESQ.                      Attorneys for Defendant Kenneth Cannata

6
       MARKS & KLEIN
7

8      /s/ Andrew P. Bleiman, Esq.
       ANDREW P. BLEIMAN, ESQ.
9      Attorneys for Plaintiff HP Tuners, LLC
10

11

12
     IT IS SO ORDERED.
13

14

15   HONORABLE LARRY R. HICKS
     UNITED STATES DISTRICT JUDGE
16
     DATED:         ________________________
17

18

19

20

21

22

23

24

25




     Page 4
